Title: To Thomas Jefferson from George Jefferson, 21 April 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 21st. April 1800

I was by last post favor’d with yours of the 15th. inclosing


Your order on James Brown for the bala. due by him to Wm. Short, supposed to be, exclusive of Intert. from 3d. Octr. ’93.
}
£81–13–11


Richard Randolph’s note to W. S. on Intert. from 23d. Decr. ’89 for
}
 62–10—


Littlebury Mosby’s note to do. on Int. from 1st. Janr. ’88 with a memo. at foot of £18–19–1 Intert. having been paid 5th. May ’90
}
Military Certfs.200—


John Mayo’s note to do. on Intert. from the 1st. Decr. ’84, with a credit thereon of £37–15–8 the 9th. Apl. 1791.
}
100—


I have to day called at Mr. Browns but was informed he would be engaged at Court all day. I suppose I shall get his balance in a few days.
Richard Randolph is dead & it is thought that his estate will not be sufficient to pay his debts; the sheriff of James City has administered on his estate & advertised for all creditors to carry in their accounts by Monday last—I suppose however that longer time will be allowed.
I shall send this bond to Mr. Littleton W. Tazewell by to nights post.
I will endeavour to collect from Mayo & from Mosby, but from what I have heard of them am inclined to think that suits will have to be commenced against them.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

